DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,149,012 and 10,542,318 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Ingerman on 08/10/2021.



1-51.	(Canceled)

52.	(Currently Amended) A method for generating for a user a recommendation of a content asset, comprising:
determining that only a first component of a first content asset is being consumed, wherein the first component is of a first type and wherein the first content asset comprises a second component of a second type;
determining, based on viewing history, that at least one content asset having a component of the second type was previously consumed simultaneously with a content asset that includes a component of the first type when only the component of the first type was being consumed; [[and]]
querying a content database for content assets having at least one component of the second type based on the second type;
determining, based on the querying, a plurality of content assets corresponding to a second category, wherein the first content asset is of a first category and the at least one content asset previously consumed is of the second category;
retrieving a rating for each content asset from the plurality of content assets; and
searching for a second content asset in the plurality of content assets, wherein the second content asset has a corresponding rating greater than a corresponding rating for any other content asset from the plurality of content assets; and
causing display of a recommendation to the user of [[a]] the second content asset having a component of the second type for simultaneous consumption with the first content asset.

53.	(Previously Presented) The method of claim 52, further comprising:
determining that the second component of the second type of the first content asset is skipped while the first content asset is being played.

54.	(Currently Amended) The method of claim 52, wherein querying the content database further comprises:

transmitting, to [[a]] the content database storing information relating to a plurality of content assets, the query.

55.	(Cancelled)

56.	(Previously Presented) The method of claim 52, further comprising:
causing generation of a first output of the first component of the first type from the first content asset on a first device; and
causing generation of a second output of the component of the second type from the second content asset on a second device. 

57.	(Previously Presented) The method of claim 52, further comprising:
causing generation of a first output of the first component of the first type from the first content asset and a second output of the component of the second type from the second content asset on a same device.

58.	(Previously Presented) The method of claim 52, further comprising:
receiving an input request to generate for output the second component of the second type of the first content asset on a first device;
determining whether the first device supports generating for output components of the second type;
in response to determining that the first device supports generating for output components of the second type, causing generation of an output of the second component.

59.	(Previously Presented) The method of claim 52, further comprising:
receiving an input request to generate for output a component of the first type; and
in response to receiving the input request:

	in response to determining that the second content asset has a component of the first type:
		causing generation of a first output of the component of the first type from the second content asset on a first device; and
		causing generation of a second output of the second component of the second type from the first content asset on a second device.

60.	(Currently Amended) A system for generating for the user a recommendation of a second media asset based on a viewing history of the user, the system comprising:
a memory; and
control circuitry configured to:
	determine that only a first component of a first content asset is being consumed, wherein the first component is of a first type and wherein the first content asset comprises a second component of a second type;
	determine, based on viewing history, that at least one content asset having a component of the second type was previously consumed simultaneously with a content asset that includes a component of the first type when only the component of the first type was being consumed; [[and]]
	query a content database for content assets having at least one component of the second type based on the second type;
	determine, based on the querying, a plurality of content assets corresponding to a second category, wherein the first content asset is of a first category and the at least one content asset previously consumed is of the second category;
	retrieve a rating for each content asset from the plurality of content assets; and
	search for a second content asset in the plurality of content assets, wherein the second content asset has a corresponding rating greater than a corresponding rating for any other content asset from the plurality of content assets; and
the second content asset having a component of the second type for simultaneous consumption with the first content asset.

61.	(Previously Presented) The system of claim 60, wherein the control circuitry is further configured to:
determine that the second component of the second type of the first content asset is skipped while the first content asset is being played.

62.	(Currently Amended) The system of claim 60, wherein the control circuitry configured to query the content database is further configured to:
generate a query for the second content asset based on the second type, wherein the second content asset has at least a component of the second type; and
transmit the query to [[a]] the content database storing information relating to a plurality of content assets.

63.	(Cancelled)

64.	(Previously Presented) The system of claim 60, wherein the control circuitry is further configured to:
cause generation of a first output of the first component of the first type from the first content asset on a first device; and
cause generation of a second output of the component of the second type from the second content asset on a second device.

65.	(Previously Presented) The system of claim 60, wherein the control circuitry is further configured to:
cause generation of a first output of the first component of the first type from the first content asset and a second output of the component of the second type from the second content asset on a same device.


receive an input request to generate for output the second component of the second type of the first content asset on a first device;
determine whether the first device supports generating for output components of the second type;
in response to determining that the first device supports generating for output components of the second type, cause generation of an output of the second component.

67.	(Previously Presented) The system of claim 60, wherein the control circuitry is further configured to:
receive an input request to generate for output a component of the first type; and
in response to receiving the input request:
	determine whether the second content asset has a component of the first type;
	in response to determining that the second content asset has a component of the first type:
		cause generation of a first output of the component of the first type from the second content asset on a first device; and
		cause generation of a second output of the second component of the second type from the first content asset on a second device.

68.	(Currently Amended) A non-transitory computer-readable medium having non-transitory computer-readable instructions encoded thereon for generating for a user a recommendation of a content asset that, when executed by control circuitry, cause the control circuitry to:
determine that only a first component of a first content asset is being consumed, wherein the first component is of a first type and wherein the first content asset comprises a second component of a second type;

query a content database for content assets having at least one component of the second type based on the second type;
determine, based on the querying, a plurality of content assets corresponding to a second category, wherein the first content asset is of a first category and the at least one content asset previously consumed is of the second category;
retrieve a rating for each content asset from the plurality of content assets; and
search for a second content asset in the plurality of content assets, wherein the second content asset has a corresponding rating greater than a corresponding rating for any other content asset from the plurality of content assets; and
cause display of a recommendation to the user of [[a]] the second content asset having a component of the second type for simultaneous consumption with the first content asset.

69.	(Currently Amended) The non-transitory computer-readable medium of claim 68, wherein execution of the instruction to query the content database further causes the control circuitry to:
generate a query for the second content asset based on the second type, wherein the second content asset has at least a component of the second type; and
transmit the query to [[a]] the content database storing information relating to a plurality of content assets.

70.	(Cancelled)

71.	(Previously Presented) The non-transitory computer-readable medium of claim 68, wherein execution of the instructions further causes the control circuitry to:
receive an input request to generate for output a component of the first type; and
in response to receiving the input request:

	in response to determining that the second content asset has a component of the first type:
		cause generation of a first output of the component of the first type from the second content asset on a first device; and
		cause generation of a second output of the second component of the second type from the first content asset on a second device.

Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Pub No. 2008/0271078 to Gossweiler et al teaches automatically generating a suggestion regarding a media program other than the playing media program to be presented to an audience member of the playing media program. 
US PG Pub No. 2014/0280879 to Skolicki et al teaches detecting user interest in presented media items by observing volume changes. The reference also teaches determining media content items to recommend to a user based on the user profile associated with user, the user’s history, and interest information associated with pieces of media content. 
US PG Pub No. 2014/0359647 to Shoemake et al teaches media content monitoring, trend estimation of media content, and/or recommendation generation for media content. 
US PG Pub No. 2017/0228774 to Salla et al teaches if the user stopped paying attention as a result of being uninterested in the content item, the system may replace .

The following is an examiner’s statement of reasons for allowance:
Regarding claims 52, 60 and 68, the references cited and a thorough search, disclose various aspects and features of applicant’s claimed invention but fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 52, 60 and 68 as a whole. 
Regarding claims 53-54, 56-59, 61-62, 64-67, 69 and 71, they depend from allowable claims 52, 60 and 68. Therefore, claims 53-54, 56-59, 61-62, 64-67, 69 and 71 are also held allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423